                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 ASHEVILLE DIVISION
                           CIVIL ACTION NO. 1:20-CV-084-DCK

 MICHAEL J. LINVILLE,                                )
                                                     )
                        Plaintiff,                   )
                                                     )    ORDER
    v.                                               )
                                                     )
 ANDREW SAUL,                                        )
 Commissioner of Social Security,                    )
                                                     )
                        Defendant.                   )
                                                     )

         THIS MATTER IS BEFORE THE COURT on Plaintiff’s “Motion For Summary

Judgment” (Document No. 19) and Defendant’s “Motion For Summary Judgment” (Document

No. 21). The parties have consented to Magistrate Judge jurisdiction pursuant to 28 U.S.C. §

636(c), and these motions are ripe for disposition. After careful consideration of the written

arguments, the administrative record, applicable authority, and testimony from the hearing, the

undersigned will direct that Plaintiff’s “Motion For Summary Judgment” be denied;             that

Defendant’s “Motion For Summary Judgment” be granted; and that the Commissioner’s decision

be affirmed.

                                        I.      BACKGROUND

         Plaintiff Michael J. Linville (“Plaintiff”), through counsel, seeks judicial review of an

unfavorable administrative decision on his application for disability benefits. (Document No. 1).

On or about December 10, 2016, Plaintiff filed an application for a period of disability and

disability insurance benefits (“DIB”) under Title II of the Social Security Act, 42 U.S.C. § 405,

alleging an inability to work due to a disabling condition beginning December 15, 2015.

(Transcript of the Record of Proceedings (“Tr.”) pp. 19, 195-196). The Commissioner of Social




          Case 1:20-cv-00084-DCK Document 23 Filed 06/17/21 Page 1 of 13
Security (the “Commissioner” or “Defendant”) denied Plaintiff’s application initially on April 17,

2017, and again after reconsideration on June 27, 2017. (Tr. 19-29, 121, 129). In its “Notice of

Reconsideration,” the Social Security Administration (“SSA”) included the following explanation

of its decision:

                   The medical evidence shows that your condition is not severe
                   enough to be considered disabling. You are able to think, act in your
                   own interest, communicate, handle your own affairs, and adjust to
                   ordinary emotional stresses without significant difficulties. We do
                   not have sufficient vocational information to determine whether you
                   can perform any of your past relevant work. However, based on the
                   evidence in the file, we have determined that you can adjust to other
                   work. It has been decided, therefore that you are not disabled
                   according to the Social Security Act.

(Tr. 129).

        Plaintiff filed a timely written request for a hearing on August 9, 2017. (Tr. 19, 88, 140-

141). On March 14, 2019, Plaintiff appeared and testified at a hearing before Administrative Law

Judge Keith C. Pilkey (the “ALJ”). (Tr. 19, 36-71). In addition, Kathleen Robbins, a vocational

expert (“VE”), and Anna Hamrick, Plaintiff’s attorney, appeared at the hearing. Id.

        The ALJ issued an unfavorable decision on April 24, 2019, denying Plaintiff’s claim. (Tr.

19-29). On May 13, 2019, Plaintiff filed a request for review of the ALJ’s decision, which was

denied by the Appeals Council on January 30, 2020. (Tr. 1-3). The ALJ decision became the final

decision of the Commissioner when the Appeals Council denied Plaintiff’s review request. (Tr.

1).

        Plaintiff’s “Complaint” seeks a reversal of the ALJ’s determination and was filed in this

Court on April 6, 2020. (Document No. 1). On December 18, 2020, the parties consented to

Magistrate Judge Jurisdiction and this matter was assigned to the undersigned as presiding judge.

(Document No. 18).



                                                      2

         Case 1:20-cv-00084-DCK Document 23 Filed 06/17/21 Page 2 of 13
         Plaintiff’s “Motion For Summary Judgment” (Document No. 19) and “Plaintiff’s

Memorandum In Support Of Motion For Summary Judgment” (Document No. 20) were filed

December 23, 2020; and the Commissioner’s “Motion For Summary Judgment” (Document No.

21) and “Memorandum In Support Of Defendant’s Motion For Summary Judgment” (Document

No. 22) were filed February 19, 2021. Plaintiff declined to file a reply brief, and the time to do so

has lapsed. See Local Rule 7.2(e).

         Based on the foregoing, the pending motions are now ripe for review and disposition.

                                    II.    STANDARD OF REVIEW

         The Social Security Act, 42 U.S.C. § 405(g) and § 1383(c)(3), limits this Court’s review

of a final decision of the Commissioner to: (1) whether substantial evidence supports the

Commissioner’s decision; and (2) whether the Commissioner applied the correct legal standards.

Richardson v. Perales, 402 U.S. 389, 390 (1971); Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir.

1990).

         The Fourth Circuit has made clear that it is not for a reviewing court to re-weigh the

evidence or to substitute its judgment for that of the Commissioner – so long as that decision is

supported by substantial evidence. Hays, 907 F.2d at 1456; see also, Smith v. Schweiker, 795

F.2d 343, 345 (4th Cir. 1986); Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012). “Substantial

evidence has been defined as ‘more than a scintilla and [it] must do more than create a suspicion

of the existence of a fact to be established. It means such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.’” Smith v. Heckler, 782 F.2d 1176, 1179 (4th

Cir. 1986) (quoting Perales, 402 U.S. at 401).

         Ultimately, it is the duty of the Commissioner, not the courts, to make findings of fact and

to resolve conflicts in the evidence. Hays, 907 F.2d at 1456; King v. Califano, 599 F.2d 597, 599



                                                    3

          Case 1:20-cv-00084-DCK Document 23 Filed 06/17/21 Page 3 of 13
(4th Cir. 1979) (“This court does not find facts or try the case de novo when reviewing disability

determinations”); Seacrist v. Weinberger, 538 F.2d 1054, 1056-57 (4th Cir. 1976) (“We note that

it is the responsibility of the [Commissioner] and not the courts to reconcile inconsistences in the

medical evidence, and that it is the claimant who bears the risk of nonpersuasion.”). Indeed, so

long as the Commissioner’s decision is supported by substantial evidence, it must be affirmed even

if the reviewing court disagrees with the final outcome. Lester v. Schweiker, 683 F.2d 838, 841

(4th Cir. 1982).

                                             III.     DISCUSSION

        The question before the ALJ was whether Plaintiff was under a “disability” as that term of

art is defined for Social Security purposes, at any time between December 15, 2015, and March

14, 2019.1 (Tr. 19-20). To establish entitlement to benefits, Plaintiff has the burden of proving

that he was disabled within the meaning of the Social Security Act. Bowen v. Yuckert, 482 U.S.

137, 146 n.5 (1987).

        The Social Security Administration has established a five-step sequential evaluation

process for determining if a person is disabled. 20 C.F.R. § 404.1520(a). The five steps are:

                (1)      whether claimant is engaged in substantial gainful activity -
                         if yes, not disabled;

                (2)      whether claimant has a severe medically determinable
                         physical or mental impairment, or combination of
                         impairments that meet the duration requirement in §
                         404.1509 - if no, not disabled;

                (3)      whether claimant has an impairment or combination of
                         impairments that meets or medically equals one of the


1
  Under the Social Security Act, 42 U.S.C. § 301, the term “disability” is defined as an: inability to engage
in any substantial gainful activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months. Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995) (quoting 42 U.S.C.
§ 423(d)(1)(A)).
                                                       4

         Case 1:20-cv-00084-DCK Document 23 Filed 06/17/21 Page 4 of 13
                        listings in appendix 1, and meets the duration requirement -
                        if yes, disabled;

                (4)     whether claimant has the residual functional capacity
                        (“RFC”) to perform her/his past relevant work - if yes, not
                        disabled; and

                (5)     whether considering claimant’s RFC, age, education, and
                        work experience he/she can make an adjustment to other
                        work - if yes, not disabled.

20 C.F.R. §§ 404.1520(a)(4)(i-v).

        The burden of production and proof rests with the claimant during the first four steps; if

claimant is able to carry this burden, then the burden shifts to the Commissioner at the fifth step to

show that work the claimant could perform is available in the national economy. Pass, 65 F.3d at

1203. In this case, the ALJ determined at the fifth step that Plaintiff was not disabled. (Tr. 29).

        First, the ALJ determined that Plaintiff had not engaged in any substantial gainful activity

since December 15, 2015, his alleged disability onset date. (Tr. 21). At the second step, the ALJ

found that congenital nystagmus; dry eye syndrome; chronic headaches; and obesity

were severe impairments.2 (Tr. 22-23). At the third step, the ALJ determined that Plaintiff did not

have an impairment or combination of impairments that met or medically equaled one of the

impairments listed in 20 C.F.R. § 404, Subpart P, Appendix 1. (Tr. 23).

        Next, the ALJ assessed Plaintiff’s RFC and found that he retained the capacity to perform

medium work activity as defined in 20 CFR § 404.1567, with the following limitations:

                the claimant cannot climb ladders, ropes, and scaffolds; he cannot
                perform work around hazards such as unprotected heights or
                hazardous moving machinery; no operating motor vehicles; the
                claimant is unable to read an ordinary book print or newspaper
                without a magnifier; he is able to avoid ordinary hazards such as


2
  The determination at the second step as to whether an impairment is “severe” under the regulations is a
de minimis test, intended to weed out clearly unmeritorious claims at an early stage. See Bowen v. Yuckert,
482 U.S. 137 (1987).
                                                      5

         Case 1:20-cv-00084-DCK Document 23 Filed 06/17/21 Page 5 of 13
                boxes on the floor or doors that are ajar; and the claimant cannot
                perform jobs requiring excellent depth perception.

(Tr. 24).

        In making his finding, the ALJ specifically stated that he “considered all symptoms and

the extent to which these symptoms can reasonably be accepted as consistent with the objective

medical evidence and other evidence, based on the requirements of 20 CFR 404.1529 and SSRs

96-4p and 96-7p.” Id.

        At the fourth step, the ALJ held that Plaintiff could not perform his past relevant work as

a material handler, floor waxer, floor cleaner/janitor, camp ground attendant, and stock clerk. (Tr.

27). At the fifth and final step, the ALJ concluded based on the testimony of the VE and

“considering the claimant’s age, education, work experience in conjunction with the Medical

Vocational Guidelines, 20 CFR Part 404, Subpart P, Appendix 2,” that jobs existed in significant

numbers in the national economy that Plaintiff could perform. (Tr. 28). Specifically, the VE

testified that according to the factors given by the ALJ, occupations claimant could perform

included a night cleaner, a grocery bagger, and a church sexton janitorial. Id. Therefore, the ALJ

concluded that Plaintiff was not under a “disability,” as defined by the Social Security Act, at any

time between December 15, 2015, and the date of his decision to deny Plaintiff’s claim, April 24,

2019. (Tr. 29).

        Plaintiff on appeal to this Court makes the following assignments of error: (1) that the ALJ

failed to adequately account for the vocationally limiting effects of Plaintiff’s congenital

nystagmus and dry eye syndrome in the RFC assessment; and (2) that the ALJ failed to adequately

explain the discrepancy between his RFC assessment and the partial weight he afforded to the state

agency physicians’ opinion. (Document No. 20, p. 4). The undersigned will discuss each of these

contentions in turn.

                                                   6

            Case 1:20-cv-00084-DCK Document 23 Filed 06/17/21 Page 6 of 13
A.     Vision Limitations

       In the first assignment of error, Plaintiff argues that the ALJ failed to adequately account

for the vocationally limiting effects of Plaintiff’s congenital nystagmus and dry eye syndrome in

the RFC. (Document No. 20, pp. 4-8). Plaintiff notes that his eyes are dry and sensitive to light.

Id. at 4. This light sensitivity, along with difficulty concentrating on the job, often results in

headaches, which Plaintiff treats somewhat effectively with Tylenol and Ibuprofen. (Tr. 50, 54).

Though the ALJ notes visual restrictions such as Plaintiff’s inability to read book print or

newspapers without a magnifier, as well as an inability to perform jobs requiring excellent depth

perception, Plaintiff suggests that the effects of his visual impairments were still not sufficiently

accounted for in the RFC. (Document No. 20, p. 5). Plaintiff asserts that the ALJ made only a

“conclusory statement” that the visual impairments are not as severe as alleged, without further

explanation for his exclusion of the additional visual limitations from the RFC. Id. at 6 (citing Tr.

24-26). This, Plaintiff argues, falls short of the “accurate and logical bridge” necessary to link

evidence to the conclusion. (Document No. 20, p. 7) (citing Monroe v. Colvin, 826 F.3d 176, 189

(4th Cir. 2016)); see also Lopez ex. Rel. Lopez v. Barnhart, 336 F.3d 535, 540 (7th Cir. 2003).

       Plaintiff points out that the burden of proof shifts to Defendant at the fifth step of the

evaluation. (Document No. 20, p. 7). The VE was not asked any questions regarding the impact

of limited near and far visual acuity, accommodation, or blurry vision resulting in headaches

during this inquiry. Plaintiff finds this to be “particularly troubling with regards to Mr. Linville’s

exposure to bright and florescent lighting,” because that is a limitation which is not addressed by

the Dictionary of Occupation Titles, “and for which the testimony of a vocational expert is

normally required.” Id. at pp. 7-8 (citing Hooper v. Heckler, 715 F. 2d 148, 150 (4th Cir. 1983)).

Plaintiff further highlights the general need for vocational expert testimony to prove the existence



                                                    7

         Case 1:20-cv-00084-DCK Document 23 Filed 06/17/21 Page 7 of 13
of other work when the RFC to work at a given exertional level is affected by non-exertional

impairments. (Document No. 20, p. 8) (citing Grant v. Schweiker, 699 F.2d 189, 192 (4th Cir.

1983)). In addition, Plaintiff contends that the lack of adequate support from the VE makes it

impossible to say that the ALJ’s erroneous omission is not harmful. Id. at 8.

       In response, Defendant argues that the ALJ properly included limitations restricting

Plaintiff from work involving “climbing ladders, ropes or scaffolds; hazards such as unprotected

heights or hazardous moving machinery,” while acknowledging Plaintiff’s ability to avoid

ordinary hazards. (Document No. 22, p. 7) (citing Tr. 24). Defendant further notes that the ALJ

explained the process of evaluating symptoms. (Document No. 22, p. 7). The ALJ found that the

record established severe impairments that could cause Plaintiff’s alleged symptoms, but the

“allegations of intensity, persistence, and limiting effects of those symptoms were not consistent

with and supported by the evidentiary record.” Id. (quoting Tr. 24-25) (see also Craig v. Chater,

76 F.3d 585, 594 (4th Cir. 1996)). Defendant states in his brief:

               To support this finding, the ALJ acknowledged Mr. Linville’s
               allegations and explained his rationale when examining the medical
               evidence and addressing relevant factors including Mr. Linville’s
               treatment history, objective findings, and daily activities (Tr. 22-27).
               See 20 C.F.R. § 404.1529(c)(3). For instance, the ALJ observed that
               an ophthalmologist treated Mr. Linville’s vision impairment and
               prescribed glasses (Tr. 25 citing Tr. 415 (Mr. Linville should wear
               bifocal corrective lenses full time to address vision deficits)). (See
               Gross v. Heckler, 785 F.2d 1163, 1166 (4th Cir. 1986) (noting that
               a symptom that can be reasonably controlled by medication or
               treatment is not disabling)).

(Document No. 22, p. 7).

       Defendant points out that this Court addressed a similar issue in Holman v. Berryhill, 2018

WL 1320052 (W.D.N.C. Mar. 14, 2018). (Document No. 22, p. 6). In Holman, the plaintiff argued

that nearly identical limiting instructions to those given by the ALJ in the present case did not



                                                    8

         Case 1:20-cv-00084-DCK Document 23 Filed 06/17/21 Page 8 of 13
properly account for his severe visual impairments. Holman, at *4. As in the present case, the

plaintiff in Holman asserted this indicated the ALJ did not properly consider the evidence. Id. In

affirming the ALJ’s decision in Holman, this Court observed that:

                The ALJ noted, for instance that the record documented post-
                surgical corneal changes . . . , but contrasted this with the fact that
                eye examinations consistently revealed “normal pupil reaction,
                normal extra-ocular motion, and normal lids with good closure.”
                The ALJ noted, for instance, that the record documented post-
                surgical corneal changes, but contrasted this with the fact that eye
                examinations consistently revealed “normal pupil reaction, normal
                extra-ocular motion, and normal lids with good closure.” . . . The
                ALJ noted that in spite of his eye pathologies, Mr. [Holman]
                retained the ability to fish, work on a car with his son, drive short
                distances, and babysit children, among other tasks.”

Id. at 5 (internal citations omitted).

        In response to the issue raised about the VE’s testimony, Defendant points out that “the VE

expressed no confusion about Mr. Linville’s visual limitations when testifying about job

incidence,” and she gave a “detailed explanation to support her testimony.” (Document No 22, p.

12) (citing Tr. 61-67) (see also Williams v. Comm’r of Social Sec., 2015 WL 2354563 at *6

(N.D.W. Va. May 15, 2015)). Finally, if this Court does find that the ALJ erred in his failure to

describe the full extent of Mr. Linville’s visual limitations, Defendant argues that such an error is

harmless, as substantial evidence supports the ALJ’s RFC finding. (Document No. 22, p. 12-13).

        The undersigned finds Defendant’s argument to be persuasive. The undersigned observes

that the ALJ, citing evidence of record, thoroughly discussed Plaintiff’s vision impairments and

related headaches. See (Tr. 24-25). The ALJ’s explanation of his process demonstrates that he

did, in fact, account for the vocationally limiting effects of Plaintiff’s congenital nystagmus and

dry eye syndrome. Id. The ALJ identified the severe impairments that could reasonably cause the

alleged symptoms, and he concluded that the alleged limiting effects of those symptoms was not



                                                    9

         Case 1:20-cv-00084-DCK Document 23 Filed 06/17/21 Page 9 of 13
consistent with the record. (Document No. 22, p. 7). Further, the ALJ discussed the treatment

Plaintiff has received for his eye impairments, and he observed that such treatments limit the ill

effects of the impairments. (Tr. 25). The undersigned is satisfied that the ALJ thoroughly and

adequately accounted for the effects of Plaintiff’s visual impairments. Id.

        While the undersigned recognizes that Plaintiff is unable to drive, a factor that could make

this case somewhat distinguishable from Holman, the reasoning from Holman is still applicable in

this instance. The ALJ noted that Plaintiff received a prescription for glasses from an

ophthalmologist; that the ophthalmologist did not diagnose Plaintiff with nystagmus; that Plaintiff

denied experiencing dry eyes during primary care visits in November of 2016; and that Plaintiff’s

headaches were treated with over-the-counter medication. (Tr. 25). Finally, the ALJ explained

that there is no record of multiple incidents of treatment from the emergency department, or

inpatient hospitalization for Plaintiff’s eye impairments or headaches. Id. Similar to the lifestyle

observations that the ALJ made in Holman, the ALJ here noted that Plaintiff “can independently

perform most personal care, can mow the yard, and watch television.” (Tr. 26) (citing Tr. 287-

294).

        On the issue of the VE’s testimony, the undersigned finds no error. Although Plaintiff

rightly points out that specific questions were not asked about some symptoms, Defendant is

persuasive in his argument that the VE expressed no confusion about Plaintiff’s ailments and

offered detailed explanation in her testimony. (Document No. 22, p. 13). The VE gave a

substantial amount of testimony related to Plaintiff’s visual impairments. (Tr. 59-70).

B.      RFC Assessment

        Next, Plaintiff argues that the ALJ did not adequately explain the discrepancy between his

RFC assessment and the state agency physicians’ assessments, to which he purportedly afforded



                                                  10

        Case 1:20-cv-00084-DCK Document 23 Filed 06/17/21 Page 10 of 13
only partial weight. (Document No. 20, p. 8). Dr. Karen Roane and Dr. Woods, both state agency

physicians, concluded that Plaintiff had limited near acuity, limited far acuity, limited depth

perception, and limited field of vision. Id. Plaintiff notes that the ALJ “purported to give these

decisions ‘partial weight’” in his decision. Id. at p. 9 (citing Tr. 26). Plaintiff also highlights that

the ALJ only identifies the physicians’ failure to provide exertional or postural limitations due to

Plaintiff’s obesity and headaches as cause for discrediting them. Id. Further, Plaintiff states that

the ALJ gives no rationale related to the assessment of Plaintiff’s visual limitations for discrediting

the physicians. Id.

       Ultimately, Plaintiff argues that the fact that limited near and far acuity are not specifically

mentioned in the ALJ’s RFC determination creates a material conflict between the RFC and the

state agency physicians’ assessment. Id. Plaintiff asserts that such a conflict without explanation

would require remand. Id. at p. 10 (citing Stathis v. Sullivan, 964 F.2d 850, 851-52 (8th Cir. 1992);

see also Radford v. Colvin, 734 F.3d 288, 295 (4th Cir. 2013)).

       In response, Defendant contends that the ALJ “properly evaluated the opinion evidence by

considering the applicable regulatory factors and providing supporting rationale” in his decision.

(Document No 22, pp. 13, 14-16). Principally, Defendant asserts that the visual limitations

indicated in the RFC and the state agency physicians’ medical opinions do not materially conflict,

so any difference that does exist would not necessarily call for remand. (Document No. 22, p. 14).

In support, Defendant notes that the ALJ did incorporate the physicians’ opinions when he

included specific nonexertional limitations in the RFC. (Document No. 22, p. 14) (citing Tr. 24).

       The undersigned again finds Defendant’s argument persuasive, and the ALJ’s decision

sufficient. The ALJ opined:

               As for the opinion evidence, the undersigned gives partial weight to
               State agency physical consultants who opined that the claimant can

                                                    11

        Case 1:20-cv-00084-DCK Document 23 Filed 06/17/21 Page 11 of 13
               perform work at all exertional levels with vision and environmental
               limitations (Tr. 90-104, 106-119). These opinions are supported by
               the claimant’s treatment record for his eye impairments, which
               includes using a magnifier to read and not being able to obtain a
               driver’s license. However, not providing any exertional or postural
               limitations is inconsistent with the claimant’s obesity and ongoing
               allegation of headaches.

(Tr. 26).

        Though Plaintiff asserts that the ALJ failed to adequately explain the discrepancy between

the RFC and the opinion of the state agency physicians, the undersigned is satisfied that the ALJ’s

explanation is sufficient. As suggested by Defendant, the ALJ did offer supporting rationale for

his decision. (See Tr. 24). The ALJ weighed the opinion evidence regarding visual limitations to

an extent in determining the RFC. Id. In doing so, the ALJ included additional, more restrictive

limitations in the RFC than the agency physicians provided. (Tr. 26). The undersigned is satisfied

that the RFC does not materially conflict with the evidence and the ALJ was reasonably thorough

in explaining how he came to his conclusions. (Document No. 22, p. 14) (Tr. 26). Plaintiff’s

argument is tantamount to suggesting that this Court should re-weigh the opinion evidence.

        Based on the foregoing, the undersigned finds no error by the ALJ requiring reversal or

remand.

                                        IV.     CONCLUSION

        The undersigned finds that there is “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion,” and thus substantial evidence supports the

Commissioner’s decision. Richardson v. Perales, 402 U.S. 389, 401 (1971); Johnson v. Barnhart,

434 F.3d 650, 653 (4th Cir. 2005). Further, the undersigned is satisfied that the correct legal

standard was applied. As such, the undersigned will direct that the Commissioner’s decision be

affirmed.



                                                  12

          Case 1:20-cv-00084-DCK Document 23 Filed 06/17/21 Page 12 of 13
      IT IS, THEREFORE, ORDERED that: Plaintiff’s “Motion For Summary Judgment”

(Document No. 19) is DENIED; the Defendant’s “Motion For Summary Judgment” (Document

No. 21) is GRANTED; and the Commissioner’s determination is AFFIRMED.

      SO ORDERED.



                                      Signed: June 16, 2021




                                           13

       Case 1:20-cv-00084-DCK Document 23 Filed 06/17/21 Page 13 of 13
